Citation Nr: 1521899	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-25 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for osteoporosis, to include as due to herbicide exposure.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to herbicide exposure.

3.  Entitlement to service connection for basal cell and squamous cell carcinomas, to include as due to herbicide exposure.

4.  Entitlement to service connection for hypothyroidism, to include as due to herbicide exposure.

5.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

6.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.

7.  Entitlement to an initial compensable evaluation for bilateral hearing loss.
REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from December 1967 to June 1969.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision from the Department of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans' Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a November 2014 rating decision, the RO granted service connection for the following disabilities:  PTSD with the assignment of a 30 percent evaluation; tinnitus with the assignment of a 10 percent evaluation; and bilateral hearing loss with the assignment of a noncompensable evaluation.  In December 2013, the Veteran, through his representative, submitted a letter in which he disagreed with the November 2014 rating decision, specifically with regard to the disability ratings assigned.  However, these issues have not yet been addressed in a statement of the case.  Where the record contains a notice of disagreement as to an issue, but no statement of the case, the issue must be remanded to the originating agency to issue a statement of the case and to provide the claimant an opportunity to perfect the appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).  Thus, the Board finds that a remand is necessary for the issuance of a statement of the case.

In addition, a remand is necessary to obtain a VA examination and medical opinion.  The Veteran has not yet been afforded a VA examination in connection with his claim for service connection for GERD.  The Veteran claims that he has GERD that is due to his active service.  See February 2011 claim.  The record indicates that the Veteran has a current diagnosis of GERD.  See December 2009 Shore Memorial Hospital record.  When the Veteran first entered service in December 1967, his Report of Medical History documented that he had a surgery performed on his intestine as a child and that he experienced occasional abdominal pain.  However, no abnormality is noted on the Veteran's December 1967 entrance examination.  As such, the Veteran is presumed to have been in sound condition at entry into service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).  To rebut this presumption, it must be shown with clear and unmistakable evidence that a disorder preexisted service and that the disorder was not aggravated by service.  Id.  During service, the Veteran complained of cramps, nausea, and vomiting in May 1968 and reported stomach, liver, and intestinal trouble on his July 1969 Report of Medical History.  

Specific medical questions raised by the record include:  1) whether the Veteran has GERD that preexisted his active service, and if so, whether it was aggravated by service; and 2) if the Veteran has GERD that did not preexist active service, whether it is causally or etiologically related to active service.  As the Board lacks sufficient medical evidence to render a decision on the issue, a VA examination is warranted.  See McClendon v. Nicolson, 20 Vet. App. 79, 81-82 (2006).

A remand is also required to ensure that the Veteran is afforded due process with respect to the issues entitlement to service connection for osteoporosis, to include as due to herbicide exposure; GERD, to include as due to herbicide exposure; basal cell carcinoma and squamous cell carcinomas, to include as due to herbicide exposure; and hypothyroidism, to include as due to herbicide exposure.  The Veteran is entitled to representation at all stages of an appeal.  See 38 C.F.R. § 20.600 (2014).  This representation includes providing the appointed representative with an opportunity to submit argument in support of the claim on appeal.  The Board notes that the National Association of County Veterans Service Officers did not submit a VA Form 646, Statement of Accredited Representative in Appealed Case, prior to the certification of the claim to the Board.  The Veteran's representative must be offered the opportunity to provide argument in support of the claim.

In addition, though the Veteran claims that the issues discussed above are due to herbicide exposure during his Vietnam era military service, the record does not show that the RO has attempted to verify whether the Veteran had in-country service in Vietnam.  The Veteran's DD 214 shows that he received the Vietnam Campaign Medal (VCM) and the Vietnam Service Medal (VSM).  However, both of these medals were awarded to soldiers who provided support for the Vietnam War, and do not, by themselves, establish that the Veteran served within the borders of the Republic of Vietnam.  Thus, the AOJ should contact the JSRRC, as well as any other appropriate facility, to attempt to verify the Veteran's claimed exposure to herbicides.  If such records are unavailable, a formal finding of unavailability should be made and associated with the claims file.

Additionally, the record suggests that the Veteran continues to receive treatment from the Wilmington VA Medical Center.  Updated records of treatment may contain pertinent information and must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a statement of the case addressing the following issues:  entitlement to an initial evaluation in excess of 30 percent for PTSD; entitlement to an initial evaluation in excess of 10 percent for tinnitus; and entitlement to an initial compensable evaluation for bilateral hearing loss.  The statement of the case should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the statement of the case unless he perfects his appeal.

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all relevant records of treatment, to include records from the Wilmington VA Medical Center dated since November 2014.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

3.  Undertake appropriate action, to particularly include contact with the JSRRC, as well as any other appropriate source(s), to attempt to verify whether the Veteran ever set foot in Vietnam during his Vietnam era service.  Any additional action necessary for independent verification of the Veteran's exposure to herbicides, to include follow-up action requested by the contacted entity, should be accomplished.  If the search for corroborating records leads to negative results, notify the Veteran and afford him the opportunity to respond.

4.  After completing the preceding development, schedule a VA examination to determine the nature and etiology of the Veteran's claimed GERD.  The claims file must be made available to the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts of the case as well as relevant medical principles is needed.  

The Veteran is competent to attest to observable symptoms.  If there is a medical basis to support of doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must clearly identify whether the Veteran has a diagnosis of GERD.  The examiner must provide an opinion as to the following questions for any currently diagnosed GERD.

(a)  Is there clear and unmistakable (undebatable) evidence that the GERD existed prior to the Veteran's active duty service?

(b)  If the answer to question (a) above is yes, is there clear and unmistakable (undebatable) evidence that the pre-existing GERD did NOT undergo an increase in severity beyond the natural scope of the disability during the Veteran's active duty service?

(c)  If the answer to question (a) above is no, is at least as likely as not (a 50 percent or greater probability) that the GERD manifested during active duty service or is otherwise related to an event, injury, or disease incurred during active duty service?

In rendering an opinion, the examiner must address the following:  1) the May 1968 service treatment record that noted the exploratory laparotomy that removed the Veteran's jejunum at the age of 9; 2) the December 1967 Report of Medical History in which the Veteran reported stomach, liver, or intestinal trouble and that he experienced occasional abdominal pain; 3) the Veteran's complaints of intermittent diarrhea, cramps, nausea, and vomiting in service treatment records dated in May 1968; 4) the July 1969 Report of Medical History that noted the Veteran's report of stomach, liver, or intestinal trouble; and 5) the statement from Dr. G. in a September 2009 letter that the Veteran had an inguinal hernia performed 15 years prior, a history of reflux, and a stricture that was dilated.

5.  Review the examination report to ensure that it is in compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  Contact the Veteran's authorized representative, the National Association of County Veterans Service Officers, and afford them the opportunity to review the claims file and complete a VA Form 646 or equivalent prior to re-certifying the appeal to the Board.  If the representative cannot be contacted, the Veteran should be so notified to ensure that his due process rights are protected.  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

